Citation Nr: 1752383	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in June 2015 when it denied entitlement to an evaluation in excess of 10 percent for tinnitus (which included a denial of referral for extraschedular consideration), and remanded the Veteran's claim for a compensable rating for his bilateral hearing loss for additional development.  The denial of an increased evaluation for the Veteran's tinnitus was appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision denying entitlement to a rating in excess of 10 percent for tinnitus.  See December 2016 Memorandum Decision.  The Board remanded this claim in June 2017 to address the Court's concerns.  This claim returns to the Board for adjudication.

As described in both the June 2015 Board decision and the June 2017 Board remand, the issues of entitlement to service connection for headaches, an acquired psychiatric disorder claimed as anxiety and depression, and for insomnia, as secondary to service-connected tinnitus, have been raised by the record, but have not adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2013 Substantive Appeal (VA Form 9).  The Board still lacks jurisdiction over these issues, and they are again referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017).  For the reasons stated below, the Board implores the AOJ to complete adjudication of these claims.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand this matter for further development before it may adjudicate the Veteran's claim pursuant to the Court's December 2016 Memorandum Decision.  
At issue in this case is whether the Veteran is entitled to an extraschedular rating for his service-connected tinnitus.  The Board does not have authority to grant an extraschedular rating in the first instance, but does have the authority to decide whether such a claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  

In July 2017, VA provided the Veteran with a new examination in order to determine whether the Veteran's service-connected tinnitus warranted referral for extraschedular consideration.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and referral for an extraschedular rating is not required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board notes, as it did in its prior remands concerning this issue, that the Veteran has identified his tinnitus as the source of an increase in the severity of his service-connected hearing loss, as well as the cause of the secondary disabilities discussed in the introduction of this remand.  Before the Board can determine whether the Veteran's service-connected tinnitus presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate, the AOJ must determine whether the Veteran's service-connected tinnitus has resulted in further disability for which the Veteran may be entitled to additional schedular ratings on a secondary basis.  Truly, the adjudication of the Veteran's claim of entitlement to an extraschedular rating for his service-connected tinnitus is inexplicably intertwined with the resolution of the referred claims discussed in the introduction of this remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

After adjudicating the Veteran's referred claims of entitlement to service connection for headaches, an acquired psychiatric disorder claimed as anxiety and depression, and for insomnia, as secondary to service-connected tinnitus, determine whether the Veteran's claim of entitlement to an extraschedular rating, to include as a result of service-connected tinnitus, warrants referral to the Director of the Compensation Service for extraschedular consideration.

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

